Order filed October 20, 2011.




                                         In The

                        Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00485-CV
                                   ____________

                CARL POSTON AND SHEREA POSTON, Appellants

                                            V.

                       WACHOVIA MORTGAGE CORP, Appellee


                        On Appeal from the 133rd District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2008-13692A


                                       ORDER

       Appellants’ brief was due October 5, 2011. No brief or motion for extension of
time has been filed.

       Unless appellants submit a brief, and a motion reasonably explaining why the brief
was late, to the clerk of this court on or before November 21, 2011, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                          PER CURIAM